Case 4:19-cv-00415-ALM Document 37 Filed 03/30/20 Page 1 of 7 PageID #: 1462



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA,               )
        Plaintiff,                      )
                                        )
          v.                            )
                                        )                   Case No. 4:19-cv-00415
ALEXANDRU BITTNER,                      )
         Defendant.                     )
________________________________________)


REPLY TO THE UNITED STATES OF AMERICA’S OPPOSITION TO THE PATELS’
MOTION FOR LEAVE TO FILE AN AMICUS BRIEF IN SUPPORT OF ALEXANDRU
BITTNER’S MOTION FOR PARTIAL SUMMARY JUDGMENT AND FOR LEAVE TO
                     EXCEED THE PAGE LIMITS

   The Patels reply to the United States’ opposition to the Patels’ motion for leave to file an

amicus brief in support of Alexandru Bittner’s motion for partial summary judgment, ECF # 36,

as follows:

   At the outset, respectfully, the Patels highlight that every contention made in the United

States’ opposition as to the content of their amicus brief is wholly incorrect. As set forth in the

Certificate of Conference in the Patels’ motion for leave to file the amicus brief, counsel for the

IRS opposed the motion without seeing or discussing the contents of the amicus brief (Local

Civil Rule 7(h)), a brief which will greatly assist this Court in reaching a just and informed

decision. At no time did counsel for Bittner state that the amicus brief is duplicative in any way,

because it is not. With that stated, the Patels will address each contention and show that their

amicus brief provides critical analysis not proffered to this Court, information that will ensure its

ultimate decision will survive 5th Circuit and Supreme Court review.

                                    Erroneous Contention #1

The motion for leave to file an amicus brief should be denied and ECF ## 33 and 34[fn] should
be struck as the Patels filed their brief before the Court granted their motion. [fn] The amicus

                                                  1
Case 4:19-cv-00415-ALM Document 37 Filed 03/30/20 Page 2 of 7 PageID #: 1463



briefs were filed prior to the court granting a motion for leave to file. An amended amicus was
filed, ECF #34 without filing a motion for leave to amend the amicus brief. Opp. at 4.

Local Civil Rule 7(k) required the Patels to file their amicus brief immediately after the motion

for leave was filed.1 Moreover, no motion for leave to file the amended amicus brief was

required. Ms. Becca Ferrel [sic], who handles the filing intake for this matter, advised that if the

Patels wished to amend their amicus brief, they could simply file the corrected document without

leave to file or permission of the parties.

                                      Erroneous Contention #2

Where a movant's attitude toward the litigation is patently partisan, he should not be allowed to
appear as amicus curiae. The Patels are arguing for the same position as Bittner. Patels’
amicus brief is really a brief on behalf of Bittner. In fact, the Patels titled their brief “Amicus
Brief in Support of Alexandru Bittner’s Motion for Partial Summary Judgment”. Opposition,
ECF #36 (“Opp”) at 4.

    “No statute, rule, or controlling case defines a federal district court’s power to grant or deny

leave to file an amicus brief, . . . and in the absence of controlling authority, district courts

commonly refer to [Federal Rule of Appellate Procedure] 29 for guidance.” United States ex rel.

Gudur v. Deloitte Consulting LLP, 512 F. Supp. 2d 920, 927 (S.D. Tex. 2007) (emphasis added).

F.R.A.P. 29(a)(4) provides, in relevant part, as follows:

        (4) Contents and Form. An amicus brief must comply with Rule 32. In addition to the
        requirements of Rule 32, the cover must identify the party or parties supported and
        indicate whether the brief supports affirmance or reversal. (Emphasis added).

In the instant case, the Patels complied with F.R.A.P. 29(a)(4), appropriately titling their brief

“Amicus Brief in Support of Alexandru Bittner’s Motion for Partial Summary Judgment ...” The

government’s reliance on the title as an indication of the Patels’ “patently partisan” attitude


1
 (k) Motions for Leave to File. Motions for leave to file a document should be filed separately
and immediately before the document for which leave is sought. If the motion for leave to file is
granted, the document will be deemed to have been filed as of the original date of its filing. If the
motion is denied, the document will be struck . . . (Emphasis added).

                                                   2
Case 4:19-cv-00415-ALM Document 37 Filed 03/30/20 Page 3 of 7 PageID #: 1464



towards the litigation here is nonsensical. The Patels’ amicus brief comprises significant,

additional information not provided in the parties’ respective motions, “provid[es]

supplementary assistance to existing counsel, and [] insur[es] a complete and plenary

presentation of difficult issues so that the court may reach a proper decision.” N.A.A.C.P. v.

Town of Harrison, 940 F.2d 792, 808 (3d Cir. 1991).

                                    Erroneous Contention #3

The Patels have no unique information, positions, or perspective for this Court. . . While the
exact wording may be different, comparing subjects in the table of contents of the Patels’ amicus
brief and Bittner’s motion shows the briefing is duplicative on this one issue. The Patels’
proposed amicus curie brief provides 30 pages of duplicative briefing on an issue that the parties
have already spent 38 pages briefing and may spend up to 40 pages more. Opp. at 3-4.

   The Patels’ amicus brief speaks amply for itself, providing no duplicative material on this

novel issue. Again, the Bittners do not contend the material is duplicative in any way, because it

is not. The following is summary list of unique information, positions, and perspectives for this

Court to consider, all of which are essential to reach the proper decision here.

   1. In California Bankers Association v. Shultz, 416 U.S. 21 (1974), the Court made a critical

observation relevant to the disposition of the novel issue here. The BSA “is not self-

executing...” Id. at 64. Specifically, the Court provided that “the Act’s civil and criminal

penalties attach only upon violations of regulations promulgated by the Secretary; if the

Secretary were to do nothing, the Act itself would impose no penalties on anyone.” Id. at 26. In

doing so, the Court set forth three pieces to the puzzle—section 5314, the implementing

regulations, and the penalty provision. They all work in harmony and ensure that the terms

“violating” and “violation” in section 5321(a)(5) are not rendered meaningless.

   2. IRM provisions confirming the IRS’s understanding that “violations” of the reporting




                                                 3
Case 4:19-cv-00415-ALM Document 37 Filed 03/30/20 Page 4 of 7 PageID #: 1465



requirements of section 5314 as implemented in the regulations not only include “a complete

failure to file a report, it also includes a failure to timely file a report and filing a report with

material false statements or omissions.” IRM 4.26.5.4(5) (among others). IRS admissions in

Patel are wholly consistent with those IRM statements.

    3. The examination of the Big Four sections of the BSA, which provides invaluable context

and reveals that a “violation” to which penalties attach for those sections means the same thing—

each section requires the filing of a requisite Title 31 report, the trigger being an amount greater

than $10,000 in each context (failure-to-file violation), by a fixed due date (delinquency

violation), and when filed, the report must be materially accurate (accuracy violation).

    4. The burden provision in section 5314, the only such provision appearing in the BSA, and

how that provision tempered the Secretary’s sweeping discretion in requiring only one title 31

report be filed per year, not a separate report for each account, and only if an aggregate balance

greater than $10,000 is maintained. IRS admissions confirm same.

    5. The 2002 Report, a document relied on substantially by Congress in reviewing potential

filing violations to which penalties may attach under an amended section 5321(a)(5). The

Secretary explained the bifurcated nature of the regulation and summarized that one Title 31

report was required to be filed by June 30th of the following year, regardless of the number of

accounts held, and only if an aggregate balance in excess of $10,000 was maintained. The

Secretary offered no objection, and learned that potential filing violations to which penalties may

attach included the failure to file the FBAR, filing it late, or filing an inaccurate report.

    6. The bifurcated nature of reg. 1010.350(a). Highly instructive here is the Court’s

exposition of that nature in Shultz, FinCEN’s proposed change to the regulation to clarify its

bifurcated nature, and the Secretary and IRS’s explanation of its dual mandates and the IRS’s



                                                    4
Case 4:19-cv-00415-ALM Document 37 Filed 03/30/20 Page 5 of 7 PageID #: 1466



admissions re same. The IRS’s attempt to transmogrify reg. 1010.350(a)’s Title 26 requirement

to report accounts on Schedule B on a tax return into a requirement that a separate report be filed

for each bank account to which a separate report-filing violation occurs cannot be reconciled

with the Secretary’s mandate that one FBAR is filed per year. IRS admissions confirm same.

   7. How sec 5321(a)(5) operates to ensure the terms “violation” and “violating” are not

rendered meaningless. This case is strictly one of statutory construction. Any construal that

renders those terms meaningless is prima facie unreasonable. Detailed examples provide the

contextual analysis to assist this Court in digesting its operation. The IRS’s position is to render

the implementing regulations inoperative. Without them, with sections 5314 and 5321(a)(5)

standing alone, the IRS could impose no penalties on anyone. Shultz. That is because penalties

attach to report-filing violations of the regulations, not accounts.

                                    Erroneous Contention # 4

The Patels are relying on facts, filings, and admissions to which the United States, in this action,
cannot dispute, verify, or contest. The Patels also rely on alleged undisputed facts and
admissions from their own case to support their brief and in an attempt to bind the United States
in this case.

   The facts in the amicus brief, i.e., $10,000 assessments on accounts with nominal balances,

and legal admissions are all part of the public record in court filings in Patel and are readily

verifiable. The facts and admissions highly relevant here were not in dispute in Patel. The

Patels’ discovery plan unearthed valuable legal admissions re bifurcation and potential filing

violations, admissions the IRS is now trying to bury.

   WHEREFORE the Patels request that the Court grant leave to file their amicus brief to

provide information not proffered by the parties to assist the Court in reaching an informed

decision.




                                                  5
Case 4:19-cv-00415-ALM Document 37 Filed 03/30/20 Page 6 of 7 PageID #: 1467



                                         Respectfully submitted,

                                         /s/ David Michaels
                                         DAVID MICHAELS
                                         Ca. Bar. No. 235985
                                         *Admitted in E.D. Texas
                                         310 Maui Drive
                                         Placentia, CA 92870
                                         Phone: (714) 742-9561
                                         Fax: (714) 985-0564
                                         dmichaels0867@hotmail.com




                                     6
Case 4:19-cv-00415-ALM Document 37 Filed 03/30/20 Page 7 of 7 PageID #: 1468



                                CERTIFICATE OF SERVICE

   IT IS HEREBY CERTIFIED that service of the foregoing Reply was made on March

30, 2020, by the Clerk’s ECF filing system to:

CLARK HILL STRASBURGER                                     Herbert W. Linder
Farley P. Katz                                             Attorney, Tax Division
Rachael Rubenstein                                         U.S. Dept. of Justice
2301 Broadway St.                                          717 N. Harwood, Suite 400
San Antonio, Texas 78209                                   Dallas, Texas 75201

                                      /s/ David Michaels
                                     DAVID MICHAELS




                                                 7
